


109 HR 5983 IH: Medicare Independent Living Act of

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5983
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mr. Brown of Ohio
			 (for himself, Mr. Markey,
			 Mr. Waxman,
			 Mr. Blumenauer,
			 Mr. Wexler,
			 Mrs. Davis of California, and
			 Mr. Davis of Florida) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  eliminate the in the home restriction for Medicare coverage of mobility devices
		  for individuals with expected long-term needs.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Independent Living Act of
			 2006.
		2.Elimination of in
			 the home restriction for Medicare coverage of mobility devices for individuals
			 with expected long-term needs
			(a)In
			 generalSection 1861(n) of
			 the Social Security Act (42 U.S.C. 1395x(n) is amended by inserting or,
			 in the case of a mobility device required by an individual with expected
			 long-term need, used in customary settings for the purpose of normal domestic,
			 vocational, or community activities after
			 1819(a)(1)).
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to items
			 furnished on or after the date of enactment of this Act.
			
